Citation Nr: 1735182	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which in pertinent part, awarded an initial rating for lumbar spine disability.  The Veteran appealed the initial assigned rating.  

In September 2015, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 
 
In pertinent part of a May 2016 decision, the Board found that the Veteran had raised the claim for a TDIU during the September 2015 Board hearing and it was considered part of the increased rating claim on appeal in accordance with Rice v. Shinseki, App. 447 (2009).  The claim for TDIU was remanded for additional development.  

The Boarded notes that the matter was previously remanded in May 2016 by a panel of three Veterans Law Judges, because the Veteran had provided testimony at an April 2010 Board hearing held at the RO and the September 2015 Board videoconference hearing before two different Veterans Law Judges on issues of increased ratings for lumbar spine disability and service connection for dental disorder.  Those issues were decided in the May 2016 Board panel decision.  As a claim for TDIU was not addressed in the  April 2010 Board hearing, this matter need only be addressed in single judge decision by the undersigned Veterans Law Judge who conducted the September 2015 Board hearing.  See 38 U.S.C.A § 7102 (a) (West 2015); 38 C.F.R. § 19.3 (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks entitlement to a total disability rating based upon individual unemployability (TDIU). The Board finds that further development is needed prior to the adjudication of the Veteran's claim of entitlement a TDIU. 

VA regulations provide for a TDIU rating when the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2016).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16 (a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16 (b). Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id. 

The Veteran is currently rated for the following service-connected disabilities: lumbar spine disability (rated as 20 percent from April 29, 2005, and 40 percent from May 7, 2014); left lower extremity radiculopathy disability ( rated as 10 percent from April 29, 2005); right lower extremity radiculopathy disability (rated as 10 percent from April 29, 2005); hypertension disability (rated as noncompensable from November 16, 2010); and pseudo folliculitis barbae (rated as noncompensable from March 24, 2011); and a combined disability rating of 40 percent from April 2005 and 50 percent from May 2014.  As such, the Veteran's combined disability rating does not meet the percentage requirements of 38 C.F.R. § 4.16 (a) for consideration of a TDIU rating for any period on appeal.  
As discussed above, the failure to meet the schedular percentage requirements does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16 (b) (2016).  Indeed, the July 2017 Informal Hearing Presentation submitted by the Veteran's representative specifically requests that the Veteran's TDIU claim be referred for extraschedular consideration.  Notably, the record shows that the Veteran has been primarily employed as a truck driver or other physical labor positions since his separation from service.  The Veteran asserts that the combination of his service-connected disabilities preclude him from performing his occupation as a truck driver.  

A May 2014 Disability Benefits Questionnaire (DBQ) report noted that the Veteran's lumbar spine disability caused him functional impairment due to inability to sit longer than 20 minutes, inability to walk more than 30 minutes, and inability to lift more than 10 pounds.  The report of  a July 2014 VA spine examination shows that the Veteran had retired from his career as a truck driver because he was no longer able to pass the department of transportation test for commercial driver because of his vision impairment, back pain, high blood pressure, and diabetes mellitus.   Further, the Veteran has submitted documentation that shows uncontrolled blood pressure can preclude an individual from qualifying as a commercial driver with the department of transportation. 

Additionally, while the November 2016 VA examiner opined that the Veteran's service-connected disabilities did not render him unemployable, the September 2016 VA examination report shows that same VA examiner found that the clinical examination was medically consistent with the Veteran's statement describing that physical activity, such as repeat bending and prolonged standing, caused him flare-ups in pain and required him to rest.  

Given the evidence of record which shows that the Veteran's service-connected disabilities impacted his ability to maintain employment as a truck driver, the Board remands the Veteran's TDIU claim for referral to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16 (b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).

The Board has considered the Veteran's assertion that the September 2016 VA examination report is inadequate, because the VA examiner acted in an unprofessional manner by making him too comfortable and cooperative during the examination.  A review of that VA examination report shows it contains the necessary findings regarding the severity of the Veteran's disabilities.  The Board does not find the Veteran's argument is persuasive.   The Board notes that the Veteran may submit completed Disability Benefits Questionnaires (DBQ) to provide alternative evaluations of the severity of his disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that he may submit additional Disability Benefits Questionnaire (DBQ) completed by his physician in support of his TDIU claim. 

2. Refer the Veteran's TDIU claim to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis. 

Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16 (b). 

3. Upon response, the RO must undertake any adjudicative actions necessary.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's TDIU claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Thereafter, return the matter to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

